MEMORANDUM OPINION

No. 04-08-00073-CR

EX PARTE David Kendall WILLIAMS

From the 399th Judicial District Court, Bexar County, Texas
Trial Court No. 2007-CR-5335
Honorable Juanita A. Vasquez-Gardner, Judge Presiding


PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	March 12, 2008

DISMISSED FOR LACK OF JURISDICTION
	On January 22, 2008, David Kendall Williams filed a notice of appeal stating his intent to
appeal the trial court's "Order on Defendant's Application for Writ of Habeas Corpus Seeking Bail
Reduction." A clerk's record containing Williams's application for a writ of habeas corpus has been
filed. However, the record does not contain an order on the application and nothing in the record
indicates the trial court has issued the writ or denied the requested relief. Williams's court-appointed
appellate counsel has filed a letter stating she has reviewed the record and found no appealable order.
	Because the trial court has not ruled on the merits of Williams's application for writ of
habeas corpus, we lack jurisdiction over this appeal. See  Ex parte Hargett, 819 S.W.2d 866, 868
(Tex. Crim. App. 1991). We therefore dismiss the appeal for lack of jurisdiction. 

								PER CURIAM
Do not publish